Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/02/2021 is entered.
The Applicants’ Amendment to the Specification filed on 09/10/2021 is entered.
Claims 2-3 are cancelled.  Claims 35-36 are new.
Claims 19-34 are withdrawn.
Claims 1 and 4-18 and 35-36 are under examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Kaytor on 09/10/2021 and follow-up call on 09/12/2021.
The application has been amended as follows: 
Amend claim 1, line 6, as follows:  a Cas protospacer adjacent motif (PAM)
	Cancel claims 19-34.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a nucleic acid comprising:  a first nucleotide sequence encoding a first reporter, wherein the first reporter is inactivated by a revertible mutation within the nucleotide sequence encoding the first reporter, as compared to a reference sequence for the first reporter, and wherein the mutation is a T to C point mutation that can be reverted by a base editing complex, and wherein the revertible mutation is about 5 to 20 bp from a protospacer adjacent motif (PAM); and a second nucleotide sequence encoding a second reporter that is active when it is expressed, wherein the first and second nucleotide sequences are operably linked to one or more promoters that drive expression of the first and second nucleotide sequences, and wherein the first and second nucleotide sequences are separated by a nucleotide sequence encoding a self-cleaving peptide.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 4-18 and 35-36 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636